Citation Nr: 1524409	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  10-31 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for disability attributable to vertigo, dizziness, and/or Meniere's disease (dizziness disability).

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for bilateral tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to October 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and November 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and Reno, Nevada.  The RO in Reno has jurisdiction over all claims at this time.  The Veteran testified before the undersigned in a May 2012 hearing.  A hearing transcript was associated with the claims file and reviewed.

Based on March 2015 correspondence, the Board agrees with an April 2015 letter from the American Legion, who had been the accredited representative in this case, that the Veteran had indicated a desire to revoke such representation.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Development is required in this case.  First, the January 2015 VA examiner provided a negative opinion as to the etiology of hearing loss, citing the level of severity.  However, the examiner also stated that the Veteran could have sustained some degree of hearing loss in service but not to the extent of deafness he currently has.  In this regard, a veteran may be eligible for service connection if a disability was incurred coincident with service, regardless of whether a later intervening incident caused more severe disability.  See 38 C.F.R. § 3.303.  As such, additional clarification is needed on the January 2015 VA opinion.  The evidence shows that tinnitus may be related to hearing loss.  Thus, the claim for tinnitus is remanded as intertwined with the hearing loss claim.

Next, the Veteran requested a Board hearing in all the Form 9 documents that he submitted to VA, including one received after the April 2012 Statement of the Case for the denial of the dizziness disability.  The undersigned heard testimony on the hearing loss and tinnitus claims in the May 2012 hearing, but the claim for dizziness had not been perfected on appeal at that time and the Veteran did not provide testimony on it.  The Veteran should be afforded an opportunity to have a hearing on the dizziness disability claim.  38 C.F.R. §§ 20.700, 20.704.  As the Veteran has already had a Board hearing on the claims of hearing loss and tinnitus, those appeals should move forward and not be delayed by the hearing on the issue of dizziness.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the claims file to the January 2015 VA examiner, or another appropriate examiner if that examiner is not available, to provide an opinion on hearing loss.  The examiner should address the following:

a. Is any part of the Veteran's current hearing loss disability at least as likely as not related to service or coincident with service?  

Please note the Veteran's reports of noise exposure from airplanes in service and medical records showing hearing loss disability in 2004 and then worsening hearing loss around 2010.  Please also consider the hearing loss noted as 15/15 in both ears on the December 1950 entrance and October 1954 separation examinations.  

The examiner must consider all relevant lay and medical evidence and provide reasons for the opinion.

If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

2. Thereafter, correspond with the Veteran to clarify whether he would like a Board hearing at his local RO or a video-conference hearing for his dizziness disability claim.  Schedule him accordingly for a Board hearing for the dizziness disability only.

3. If any benefit sought on appeal remains denied, issue a Supplement Statement of the Case, and return the case to the Board if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


